RESOLUCIÓN
Vista la comparcencia de la Oficina del Alguacil de este Tribunal de 28 de febrero de 2002, en la cual se hace cons-tar el diligenciamiento negativo de la notificación de la opi-nión per curiam emitida por este Tribunal el 13 de diciem-bre de 2001 en el caso de epígrafe, se ordena a la Secretaria Interina de este Tribunal que publique la referida opinión y esta Resolución.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
El Juez Asociado Señor Rebollo Ló-pez no intervino.
(Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina